Citation Nr: 0506687	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PT), minimal, bilateral. 

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease with light 
cardiomegaly.  

4.  Entitlement to service connection for toxic psychosis.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to April 1942, and with 
the Regular Philippine Army from October 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran is claiming entitlement to service connection for 
PT, lumbar spine arthritis, cardiovascular disease, and toxic 
psychosis.  In a September 2002 statement in support of his 
claim, the veteran indicated that he was a World War II POW, 
suffering from hunger, physical and mental torture at the 
hands of the Japanese soldiers.   

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW as defined by 38 C.F.R. § 3.309 and 38 
U.S.C.A. § 1112(b).  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y) (2004).

The Board notes that the last attempt to obtain the veteran's 
service records was in 1966 involving an unrelated claim.  
Subsequent Philippine Army records indicate that the veteran 
may have been a POW immediately following active duty in 
April 1942.  The veteran asserts that he was a POW in the 
Bataan "Death March" in 1942.  The Board finds that the 
file, including information from the veteran, contains 
sufficient information to at least make another inquiry with 
appropriate authorities to verify his alleged POW status, if 
available.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC/RO should attempt to 
obtain the veteran's service records in 
order to determine whether the veteran 
was a POW in World War II, as he asserts.  

2.. After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should re-adjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional 
evidence/argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


